DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is response amendment filed on 17 December 2021.  Claims 1, 3,4, 7-11, 13, 14,  and 17-20 have been amended.  Claims 1-20 are currently pending and have been examined.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  rejected on the ground of nonstatutory double patenting over claims 1-18  of U.S. Patent No. 11/282,101  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
17/372,174
11,282,101
1. (currently amended) A method for distributing products, the method comprising: receiving information at a computer that identifies a recipient of a first product, a first product purchase confirmation, and a code, wherein the code and the first productassociated with a commission schedule of a first user based on the first user previously purchasing the first product 
identifying the recipient as a second user that is authorized to distribute the first product based on the first product purchase confirmation and the code; 
storing data that indicates that the recipient is the second user authorized to distribute the first product based on the receipt of the information that identifies the recipient, the first product purchase confirmation, and the code; 
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of the first product purchase confirmation and receipt of the  first product by the recipient; associating the second user, with the first product, the commission schedule, and the code; receiving a second purchase confirmation is received that identifies a second product and the code; and distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the second product by a third user.
1. A method for distributing products, the method comprising: 
receiving information at a computer that identifies a recipient of a product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the product, and a first user are associated with a first commission schedule, and wherein the recipient is a second user; 

distributing a first set of commissions for receipt by the first user according to the first commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient; 
associating a second follower code with the second user, the product, and a second commission schedule, wherein the second follower code is generated at the computer based on information associated with the first user and the second commission schedule is not identical to the first commission schedule; 

receiving a second purchase confirmation is received that identifies the second follower code; and 
distributing a second set of commissions for receipt by the first user according to the first commission schedule and the second user according to the second commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchase product by a third user.


Although the claims at issue are not identical, they are not patentably distinct from each other because:   though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of the ordinary skills in the art or described in language that do not carry patentable weight.    17/372174   differs from  the patent by stating “storing data that  identifies that the recipient is the second user authorized to distribute the first product based on the recipient of the information that identifies the receipt the first product purchase conformation and the code” however, do not result in a patentable distinction in the case .  This omitted step in patented application,  however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.  
Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of copending Application No. 17/372,139 (reference application).  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  

17/372174
17/372,139
1. (currently amended) A method for distributing products, the method comprising: receiving information at a computer that identifies a recipient of a first product, a first product purchase confirmation, and a code, wherein the code and the first product
identifying the recipient as a second user that is authorized to distribute the first product based on the first product purchase confirmation and the code; 
storing data that indicates that the recipient is the second user authorized to distribute the first product based on the receipt of the information that identifies the recipient, the first product purchase confirmation, and the code; 
distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of the first product purchase confirmation and receipt of the  first product by the recipient; associating the second user, with the first product, the commission schedule, and the code; receiving a second purchase confirmation is received that identifies a second product and the code; and distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the second product by a third user.
1. (currently amended) A method for distributing products, the method comprising: storing suggestive selling data in a database in memory, the stored suggestive selling data including a frequency that a first product was purchased with a second product, wherein the frequency that the first product was purchased with the second product corresponds to a ranking of the first product and the second product; receiving information at a computer that identifies a recipient of [[a]] the first product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the first product, and a first user are associated with a commission schedule, and wherein the recipient is a second user; retrieving data from the suggestive selling database, the retrieved data including advice regarding selling the first product with the second product; identifying [[a]] that the second product has been purchased by the second user together with the first product; sending a notification to a device of the first user that the second product has been purchased together with the first product, wherein the notification is sent to the device of the first user and 2distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased first product by a third user. [[;]]


Although the claims at issue are not identical, they are not patentably distinct from each other because:   though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of the ordinary skills in the art or described in language that do not carry patentable weight.    17/372174’s  major difference in language by the lacking of the step  of “   retrieving data from the suggestive selling database, the retrieve data include advice regarding selling the first product with  the second product” and “sending notification to a device of the first user ..”  .  This omitted step in patented application,  however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.  


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1: The claims 1-10 are a method and claims 11-20 are a medium.  Thus, each
independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.
However, the claims 1-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: independent (claims 1 and 11)  recite  receiving information that identifies a recipient of a first  product, a first product purchase confirmation, and a code, wherein the code, and the  first product, and are associated with a commission schedule of a first user based on the first user previously purchasing the first product; identifying the recipient as a second user that is authorized to distribute the first product based on the first product  purchase confirmation and the code; storing data that indicates that the recipient is th second user authorized to distributed the first product based on the receipt of the information that identifies the recipients, the first product purchase confirmation, and the code; distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient;  associating the second user, with the first product the commission schedule, and the code;  receiving a second purchase confirmation is received that identifies a second product and the code; and  distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased second product by a third user.  These limitations fail within a group of certain method of human activity – advertising, marketing, or sales activities    or behavior.    Thus, the claims directed to an abstract idea.

Step 2A- Prong 2:  The claims recites additional limitation of receiving information that identifies a receipt of a first product, a first product  purchase confirmation  and a code and a computer for performing the receiving step.  The receiving step is recited at a high level of generality (i.e., as general  information for both  identifying and distribution steps), and amounts mere data gathering, which is a form of insignificant extra solution activity.   The computer that perform the receiving step also recite at high level of generality, and merely automates the receiving steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer ).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic
computer component (the computer ). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do
not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer
component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.


Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving  step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer  Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible

Independent claims 2-10 and 12-20, these claims recite limitation that further define the same abstract idea noted in claims 1 and 11.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a1)  as being anticipated by Rolf et al (US Pub. 2007/0219871 A1)

With respect to claim 1, Rolf teaches a  method for distributing products(paragraph [0037], discloses sour 12 may offer goods, services and/or content exclusively online or may also offer goods via other distribution channel, such as real and wholesale outlet store, physical catalog etc.), the method comprising:
 receiving information at a computer that identifies a recipient of a first  product, a first product purchase confirmation and a code, wherein the code, and the  first product, and are associated with a commission schedule of a first user based on the first user previously purchasing the first product( paragraph [0044], disclose identifying information may as part of a purchased of goods, services and/or content may by person P1 at source 12.., paragraph [0045], discloses the unique identifier in a link that is placed in an electronic  communication associated  with the affiliate member so that access to source 12 via provided link and purchase…, and  paragraphs [0049]-[0042], discloses when a person becomes an affiliate   if person.., upon receipt of the forwarded electronic communication to persons P2, P3 and P4 [recipients of a first product] can access the source associated with the affiliate marketing program via the uniquely coded link provided.., upon becoming an affiliate member system a unique identifier and send person P2..,   after making access via the provided link, P1 may be allocated a commission for the purchase according  to a commission schedule of the affiliate marking program) ;

identifying the recipient as a second user that is authorized to distribute the first product based on the first product  purchase confirmation and the code (paragraph [0044], disclose identifying information may as part of a purchased of goods, services and/or content may by person P1 [second person] , paragraph [0045], discloses person P1 becomes an affiliate  member system 10 associates a unique identifier  with person P1 and   paragraphs [0049]- [0051], discloses if .., a person P1 then forward [authorized to distribute] the received e-mail (either, “as is” or by adding  additional comment and or subject matter) to their persons   P1 person P2, P3, or P4 [recipient as a second user]…, upon person P2 become an affiliate member the system 10 assigns person P2 a unique identifier …,)   ;

storing data that indicates that the recipient is th second user authorized to distributed the first product based on the receipt of the information that identifies the recipients, the first product purchase confirmation, and the code(paragraph [0050], discloses database associated with source 12 and/or agateware 26 associated P1 and P2 in that fashion that the database recognizes P1 to be a direct sponsor  of P2.., paragraph [0057], discloses  a database table formant and a hierarchal database structure of the present invention , and paragraph [0058], discloses database table have records , represented by rows in the table associated  with each affiliate member P1, P2, P3.., Pn);

 distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient( paragraphs [0049]-[0042], discloses when a person becomes an affiliate   if person.., upon receipt of the forwarded electronic communication to persons P2, P3 and P4 [recipients of a first product] can access the source associated with the affiliate marketing program via the uniquely coded link provided.., upon becoming an affiliate member system a unique identifier and send person P2..,   after making access via the provided link, P1 may be allocated a commission for the purchase according  to a commission schedule of the affiliate marking program;

 associating the second user, with the first product the commission schedule, and the code (paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule .., and paragraph [0063], discloses commissions are allocated to an affiliate member, such as affiliate member P1 based upon purchase  made by person in the affiliate members .., commission based  upon a commission structure of the marketing program and paragraph [0079], see table 2 ); 
receiving a second purchase confirmation is received that identifies a second product and the code(paragraph [0051], discloses person P2 can the forward that e-mail to other persons, such as person P5, P6, P7 as shown in Fig. 2 and the process is repeated.  In other words, person P5, P6 and P7 may access source 12 via the link and make) ; and  
distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased second product by a third user(paragraph [0051], discloses person P5, P6, and P7 at source 12 may result in a commission payable to P1 and P2 based upon a commission structure of the affiliate marketing program).

With respect to claim 2, Rolf  teaches elements of claim 1, furthermore, Rolf the method  wherein the second user did not receive the code from the first user(paragraph [0042], discloses person P1 receive an electronic commutation from source 12 or gateway 26 at a communications device 14 [within a scope of the second user didn’t receive the code from the first user] and paragraph [0059], discloses for example Person P1 has directly sponsored person P2 and P4, Person p2 has in turn directly  sponsor Person P5 and P6 [ within the scope of the second user did not receive the code from the first user] ).
With respect to claim 3, Rolf  teaches elements of claim 2, furthermore, Rolf teaches the method wherein the third user did not receive the code from the first user or the second user(paragraph [0059], discloses for example Person P1 has directly sponsored person P2 and P4, Person p2 has in turn directly  sponsor Person P5 and P6 [ within the scope of the second the third user did not receive the code from the second user]).
With respect to claim 4, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method wherein the first purchase confirmation  is associated with the time of  purchase of the first product by the recipient , the second purchase confirmation is associated with the time of purchase of the second product  by the recipient and the commission  are distributed based on the relationship between the time of purchase of the first product and the time of purchase of the second product (paragraph [0013], discloses deposit are preamble made on a periodic base with each deposit corresponds to a just completed time period .., commission deposit could be made at the time of purchase).
With respect to claim 5, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method wherein the product  is associated with a multiline commission  plan and a single line commission plan (paragraph [0015], discloses multilevel commission structure).
With respect to claim 6,  Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method wherein the product  and code are associated with a multiline commission  plan and a single line commission plan(paragraph [0089], discloses generating electronic  communication with uniquely encoded link [product and code] , providing user account and allocating commissions). 
With respect to claim 7, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method  wherein the first product and second product are a same product (paragraph [0076], discloses products that related to widget A, fall in the same category as widget A..,).

With respect to claim 8, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method   wherein the first product and the second product are sold by a same vendor (paragraph [0076], discloses products that related to widget A, fall in the same category as widget A [first and second product]..,).
 
With respect to claim 9, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method further comprising determining that the first user and the second user are a  same user, (paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule) and altering the second set of commissions(paragraph [0079], discloses the system calculates that a ten percent ..,see table 2 ).
With respect to claim 10, Rolf  teaches elements of claim 1, furthermore, Rolf teaches the method  further comprising associating the third user, with the second product and the code(paragraph [0071], discloses new affiliate member P2 forwards the received electronic ..);
receiving a third purchases confirmation is received that identifies a third product  and the code paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule); and 

distributing a third set of commissions for receipt by the first user, second user, and third user according to the commission schedule, the third set of commissions distributed following both receipt of the third purchase confirmation  and receipt of the purchased third product by a fourth user(paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule).

With respect to claim 11, Rolf teaches a  non-transitory computer readable storage medium having embodied thereon a program executable by processor  to perform a method  for distributing products(paragraph [0037], discloses sour 12 may offer goods, services and/or content exclusively online or may also offer goods via other distribution channel, such as real and wholesale outlet store, physical catalog etc.), the method comprising:
 receiving information at a computer that identifies a recipient of a first  product, a first product purchase confirmation and a code, wherein the code, and the  first product, and are associated with a commission schedule of a first user based on the first user previously purchasing the first product( paragraph [0044], disclose identifying information may as part of a purchased of goods, services and/or content may by person P1 at source 12.., paragraph [0045], discloses the unique identifier in a link that is placed in an electronic  communication associated  with the affiliate member so that access to source 12 via provided link and purchase…, and  paragraphs [0049]-[0042], discloses when a person becomes an affiliate   if person.., upon receipt of the forwarded electronic communication to persons P2, P3 and P4 [recipients of a first product] can access the source associated with the affiliate marketing program via the uniquely coded link provided.., upon becoming an affiliate member system a unique identifier and send person P2..,   after making access via the provided link, P1 may be allocated a commission for the purchase according  to a commission schedule of the affiliate marking program) ;

identifying the recipient as a second user that is authorized to distribute the first product based on the first product  purchase confirmation and the code (paragraph [0044], disclose identifying information may as part of a purchased of goods, services and/or content may by person P1 [second person] , paragraph [0045], discloses person P1 becomes an affiliate  member system 10 associates a unique identifier  with person P1 and   paragraphs [0049]- [0051], discloses if .., a person P1 then forward [authorized to distribute] the received e-mail (either, “as is” or by adding  additional comment and or subject matter) to their persons   P1 person P2, P3, or P4 [recipient as a second user]…, upon person P2 become an affiliate member the system 10 assigns person P2 a unique identifier …,)   ;

storing data that indicates that the recipient is th second user authorized to distributed the first product based on the receipt of the information that identifies the recipients, the first product purchase confirmation, and the code(paragraph [0050], discloses database associated with source 12 and/or agateware 26 associated P1 and P2 in that fashion that the database recognizes P1 to be a direct sponsor  of P2.., paragraph [0057], discloses  a database table formant and a hierarchal database structure of the present invention , and paragraph [0058], discloses database table have records , represented by rows in the table associated  with each affiliate member P1, P2, P3.., Pn);

 distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased first product by the recipient( paragraphs [0049]-[0042], discloses when a person becomes an affiliate   if person.., upon receipt of the forwarded electronic communication to persons P2, P3 and P4 [recipients of a first product] can access the source associated with the affiliate marketing program via the uniquely coded link provided.., upon becoming an affiliate member system a unique identifier and send person P2..,   after making access via the provided link, P1 may be allocated a commission for the purchase according  to a commission schedule of the affiliate marking program;

 associating the second user, with the first product the commission schedule, and the code (paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule .., and paragraph [0063], discloses commissions are allocated to an affiliate member, such as affiliate member P1 based upon purchase  made by person in the affiliate members .., commission based  upon a commission structure of the marketing program and paragraph [0079], see table 2 ); 
receiving a second purchase confirmation is received that identifies a second product and the code(paragraph [0051], discloses person P2 can the forward that e-mail to other persons, such as person P5, P6, P7 as shown in Fig. 2 and the process is repeated.  In other words, person P5, P6 and P7 may access source 12 via the link and make) ; and  
distributing a second set of commissions for receipt by the first user and second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased second product by a third user(paragraph [0051], discloses person P5, P6, and P7 at source 12 may result in a commission payable to P1 and P2 based upon a commission structure of the affiliate marketing program).

With respect to claim 12, Rolf  teaches elements of claim 11, furthermore, Rolf the method  wherein the second user did not receive the code from the first user(paragraph [0042], discloses person P1 receive an electronic commutation from source 12 or gateway 26 at a communications device 14 [within a scope of the second user didn’t receive the code from the first user] and paragraph [0059], discloses for example Person P1 has directly sponsored person P2 and P4, Person p2 has in turn directly  sponsor Person P5 and P6 [ within the scope of the second user did not receive the code from the first user] ).
With respect to claim 13, Rolf  teaches elements of claim 12, furthermore, Rolf teaches the method wherein the third user did not receive the code from the first user or the second user(paragraph [0059], discloses for example Person P1 has directly sponsored person P2 and P4, Person p2 has in turn directly  sponsor Person P5 and P6 [ within the scope of the second the third user did not receive the code from the second user]).
With respect to claim 14, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method wherein the first purchase confirmation  is associated with the time of  purchase of the first product by the recipient , the second purchase confirmation is associated with the time of purchase of the second product  by the recipient and the commission  are distributed based on the relationship between the time of purchase of the first product and the time of purchase of the second product (paragraph [0013], discloses deposit are preamble made on a periodic base with each deposit corresponds to a just completed time period .., commission deposit could be made at the time of purchase).
With respect to claim 15, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method wherein the product  is associated with a multiline commission  plan and a single line commission plan (paragraph [0015], discloses multilevel commission structure).
With respect to claim 16,  Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method wherein the product  and code are associated with a multiline commission  plan and a single line commission plan(paragraph [0089], discloses generating electronic  communication with uniquely encoded link [product and code] , providing user account and allocating commissions). 
With respect to claim 17, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method  wherein the first product and second product are a same product (paragraph [0076], discloses products that related to widget A, fall in the same category as widget A..,).
With respect to claim 18, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method   wherein the first product and the second product are sold by a same vendor (paragraph [0076], discloses products that related to widget A, fall in the same category as widget A [first and second product]..,).
 
With respect to claim 19, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method further comprising determining that the first user and the second user are a  same user, (paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule) and altering the second set of commissions(paragraph [0079], discloses the system calculates that a ten percent .., see table 2 ).
 With respect to claim 20, Rolf  teaches elements of claim 11, furthermore, Rolf teaches the method  further comprising associating the third user, with the second product and the code(paragraph [0071], discloses new affiliate member P2 forwards the received electronic ..);
receiving a third purchases confirmation is received that identifies a third product  and the code paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule); and 

distributing a third set of commissions for receipt by the first user, second user, and third user according to the commission schedule, the third set of commissions distributed following both receipt of the third purchase confirmation  and receipt of the purchased third product by a fourth user(paragraph [0049], discloses  system 10 is able to automatically associate  the person accessing the source (i.e., P2, P3 or P4) with person P1.  If person P2, P3 or P4 makes a purchase at the ounce 12 after making access via the  provided link, person P1 may be allocated a commission for the purchase according to a commission schedule).
Prior art on the record 

Rolf et al (US Pub. 2007/0219871 A1) a method for developing a direct person-to-person multilevel direct affiliate marketing network using electronic communications makes a first person an affiliate member of an affiliate marketing program via an online registration process. An electronic communication is generated that has a unique hyperlink that, when selected, links to a source associated with the affiliate marketing program and identifies the first person so that a commission can be allocated to the first person based upon purchases made at the source as a result of access to the source via the link.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682